Nev. at 677, 818 P.2d at 851.             Petitioners bear the burden of
                 demonstrating that extraordinary relief is warranted.        Pan v. Eighth
                 Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                             Having considered the parties' arguments and the documents
                 before this court, we conclude that our intervention by extraordinary writ
                 relief is not warranted. See NRS 34.160; NRS 34.320; Smith, 107 Nev. at
                 677, 818 P.2d at 851; Pan, 120 Nev. at 228, 88 P.3d at 844. In particular,
                 NRS 432B.330(2)(c) provides that a child may be in need of protection if
                 the person responsible for the child's welfare caused the abuse or neglect
                 of another child who resided with that person. Here, the district court
                 concluded that petitioners failed to establish that B.L. was a child in need
                 of protection from real parties in interest, and petitioners have not met
                 their burden of showing that the district court's decision constituted an
                 arbitrary or capricious abuse of discretion or was in excess of the court's
                 jurisdiction. Pan, 120 Nev. at 228, 88 P.3d at 844. Accordingly, we
                             ORDER the petition DENIED.



                                                                    , J•
                                         Hardesty


                                4•S
                 Douglas



                 cc: Hon. Frank P. Sullivan, District Judge, Family Court Division
                      Clark County District Attorney/Juvenile Division
                      Special Public Defender
                      Stephanie M. Keels
                      Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    0